DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Xiao on March 3, 2022.

The application has been amended as follows: 
Claim 20 (As Presented): A method for antenna switching, comprising:
providing an antenna device, the antenna device comprising:
a near field communication chip comprising a first differential signal port and a second differential signal port;
a ground plane comprising a first ground point and a second ground point spaced apart from each other;
a plurality of first conductive assemblies, each of the plurality of first conductive assemblies comprising a first feed port and a first ground port spaced apart from each other, the first ground port being electrically coupled to the first ground point;
a switch comprising a pole port coupled to the first differential signal port and a throw port coupled to the first feed port of each of the plurality of first conductive assemblies; and
a second conductive assembly comprising a second feed port and a second ground port spaced apart from each other, the second feed port being electrically coupled to the second 
detecting a distance between each of the plurality of first conductive assemblies and an external object; 
determining a target first conductive assembly from the plurality of first conductive assemblies according to distances, the target first conductive assembly from the plurality of first conductive assemblies being a conductive assembly having the smallest distance from the external object; and
controlling the switch to allow the first differential signal port to be in communication with the target first conductive assembly.

Claim 20 (Amended): The method according to claim 19, wherein determining the target first conductive assembly from the plurality of first conductive assemblies according to distances comprises: 
determining the conductive assembly from the plurality of first conductive assemblies having the smallest distance from the external object according to the distances;
detecting a holding position when a user holds the antenna device; 
judging whether the conductive assembly having the smallest distance from the external object is located at the holding position; and
determining the conductive assembly as the target first conductive assembly if the conductive assembly is not located at the holding position.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2-14, a combination of limitations that “a first differential signal port and a second differential signal port both configured to provide a differential excitation current…a first switch comprising a first pole port coupled to the first differential signal port and a first throw port coupled to the first feed port of each of the plurality of first conductive assemblies…and a second conductive assembly comprising a second feed port and a second ground port spaced apart from each other, the second feed port being electrically coupled to the second differential signal port, and the second ground port being electrically coupled to the second ground point.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 16-18, a combination of limitations that “a near field communication chip arranged on the circuit board, and providing a differential excitation current through a first differential signal port and a second differential signal port…at least one switch comprising a first pole port coupled to the first differential signal port, and a first throw port coupled to the first feed port of each of the plurality of first conductive assemblies, the at least one switch configured to selectively allow the first differential signal port to be in communication with one or more first conductive assemblies from the plurality of first conductive assemblies; and a second conductive assembly comprising a second feed port and a second ground port spaced apart from each other, the second feed port being electrically coupled to the second differential signal port, and the second ground port being electrically coupled to the second ground point.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 20, a combination of limitations that “a near field communication chip comprising a first differential signal port and a second differential signal port…a plurality of first conductive assemblies, each of the plurality of first conductive assemblies comprising a first feed port and a first ground port spaced apart from each other, the first ground port being electrically coupled to the first ground point; a switch comprising a pole port coupled to the first differential signal port and a throw port coupled to the first feed port of each of the plurality of first conductive assemblies; and a second conductive assembly comprising a second feed port and a second ground port spaced apart from each other, the second feed port being electrically coupled to the second differential signal port, and the second ground port being electrically coupled to the second ground point.” None of the reference art of record discloses or renders obvious such a combination.
The closest prior art is US 20170338541, in Figs. 2-5, however, this prior art fails to disclose a switch and a second conductive assembly comprising a second feed port and a second ground port spaced apart from each other, the second feed port being electrically coupled to the second differential signal port, and the second ground port being electrically coupled to the second ground point.
Also in US 20190027833, Fig. 12, fails to disclose a switch comprising a first pole port coupled to the first differential signal port and a first throw port coupled to the first feed port of each of the plurality of first conductive assemblies and a second conductive assembly comprising a second feed port and a second ground port spaced apart from each other, the second feed port being electrically coupled to the second differential signal port, and the second ground port being electrically coupled to the second ground point.
In addition, US 20160365623, in Figs. 1A, 1C, 2A-2C, 3A, 3B, 4A-4B and 7A-7C, however fails to disclose, a switch comprising a first pole port coupled to the first differential signal port and a first throw port coupled to the first feed port of each of the plurality of first conductive assemblies and a second conductive assembly comprising a second feed port and a second ground port spaced apart from each other, the second feed port being electrically coupled to the second differential signal port, and the second ground port being electrically coupled to the second ground point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845      

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845